Allen, J.
The defendant made a very high charge for services respecting which no price had been fixed in advance. To meet this charge, the defendant having testified what kind of work he was accustomed to do at the time while he was acting *237for them, the plaintiffs were allowed to ask him, in cross-examination, what wages he was receiving therefor. There was nothing so special in the character of the services performed for the plaintiffs as to render this evidence incompetent, although his usual work was not like that which the plaintiffs employed him to do. Moreover, it was within the range which the presiding justice in his discretion might permit on cross-examinatian, for the purpose of aiding the jury in forming an opinion of his capacity and character, and the reasonableness of his charge. ' Exceptions overruled.